Giegerich, J.
Upon taxation of the costs after an appeal the clerk reduced the items claimed for printing disbursements in a substantial amount, the reduction being based solely upon the taxing officer’s own view as to the proper charge for printing, after his examination of the printed, papers. The bill of costs was verified as to the necessity of the disbursements, but not as to the reasonableness of the items thereof; and the printer’s bills were produced in support of the items for printing, While the taxing officer was warranted in disallowing the items as presented, because they were not satisfactorily shown to be “ reasonable in amount,” in conformity with the requirements of section 3267 of the Code of Civil Procedure, he had no authority, in the absence of proof, to allow the sum he did therefor. Comy v. Mayor, 1 Civ. Pro. 306, 317; Lottin v. Krakaer, id. 312, 313; note s. c., 1 City Ct. Rep. 60, 61. As the matter now stands, there is nothing to support the action taken by the clerk. Therefore, a new taxation is ordered before him upon such affidavits as to the reasonableness of these items as the parties may present.. The item of $10 for costs paid *48by' the defendant upon the motion which was the subject of the appeal was properly disallowed. No costs of this motion to either party.
Ordered accordingly,